Case 2:20-cv-07441-BRM-ESK Document 36 Filed 04/19/21 Page 1 of 1 PageID: 1083
 James L. Brochin
 212 378 7503
 jbrochin@steptoe.com

 1114 Avenue of the Americas
 New York, NY 10036
 212 506 3900 main
 www.steptoe.com




 April 19, 2021

 Via ECF

 The Honorable Edward S. Kiel
 United States Magistrate Judge
 District of New Jersey
 Martin Luther King Building
   & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07101


 Re:      Investigroup, LLC v. Sentinel Insurance Co., Case No.: 2:20-cv-07441-BRM-ESK

 Dear Judge Kiel:

        We represent defendant in the above-captioned matter. I, too, write to apologize to the
 Court for missing the status conference this morning. I mistakenly wrote down the wrong time
 on my to do list for today and therefore dialed in 30 minutes late. We will, of course, make
 ourselves available at the Court’s convenience if the Court wishes to reschedule the conference.



                                              Respectfully,

                                              /s James L. Brochin

                                              James. L. Brochin



 cc:      Counsel of Record (via ECF)
